—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Westchester County (Coppola, J.), dated October 1, 1997, which, upon a jury verdict in favor of the defendants and against her, dismissed the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs contention, expert testimony with regard to the significance of the force of the impact between the two vehicles involved in the subject accident was not necessary since this is a matter within the ordinary knowledge and experience of the trier of the facts (see generally, De Long v County of Erie, 60 NY2d 296, 307; Matott v Ward, 48 NY2d 455, 459). Bracken, J. P., Ritter, Copertino, Santucci and Altman, JJ., concur.